Title: To Thomas Jefferson from William Short, 3 October 1790
From: Short, William
To: Jefferson, Thomas



Dear Sir
Paris October the 3d. 1790

I am this moment informed of a conveyance for London, and forward you by it the newspapers as usual to which I beg leave to refer you for the present politics of Europe.—I inclose you also several letters which have been entrusted to me for you: among them are three from the American captives at Algiers. They will inform you of their present situation there, which you will find conformable to what I mentioned to you in my last of the 26th. ulto. sent by the English packet.
Since that the assembly have determined on an emission of paper money to the amount of 800,000,000.₶ exclusive of the 400,000,000.₶ already in circulation. It is not yet decided of what amount the bills shall be. The committee of finance are to make their report on this subject.
The report of the committee on the procedure of the Chatelet and the discussions which followed took up three days. The assembly yesterday confirmed the report “qu’il n’y a lieu à l’accusation contre Messieurs Mirabeau and D’Orleans.” I send you the report inclosed together with the depositions in that affair. M. de Sillery one of the Duke of Orleans’ friends informed the assembly that the Duke intended this morning to come and speak on the subject. This was after the decision taken. From what had been said by Mirabeau and by the Duke de Biron, it was supposed he meant to attack the Marquis de la fayette. I have this moment seen a person who came from the assembly. He tells me the Duke of Orleans made only a short speech promising that he would give a full account of his conduct that should satisfy the assembly and confound his enemies. He did not inculpate the Marquis de la fayette, who had gone to the assembly with an intention to answer him.

The deputies of the general assembly of St. Domingo, who had been mandés à la barre, appeared last evening. They complained of the abuses of power exercised by M. de Peynier, and of the massacre, as they style it, committed by M. Mauduit, but said nothing in justification of their conduct, which they seemed to think praiseworthy. Their orator was a very young man who spoke with a degree of vehemence and declamation that seemed to displease the assembly. The other deputies that appeared three days ago with the Captain of the Leopard, to accuse the general assembly, were received and heard with transport. The whole affair is referred to the colonial committee, contrary to the request made by the deputies yesterday evening of its being referred to a more numerous committee named ad hoc. The report of the committee will certainly be unfavorable to them, but to what degree I cannot say. They will at least be declared to have forfeited their seats as members of the assembly. The two parties in the national assembly unite in sentiment against them.
The assembly have not yet taken up the report on tobacco; the longer it can be put off the better. I have brought over a few members more to the opinion in favor of rendering this article free in commerce. One obstacle which I found with all of them, was my being an American. Ignorant themselves they were afraid to listen to a person whom they considered as interested. I endeavoured to persuade them that the interests of France and America were the same in this matter. But as their committee assure them they will have twelve millions in one way and nothing in the other, it is probable their report will be adopted, and particularly as they adhere to it with great obstinacy, and say it forms an essential part of their general plan of taxation. I shall leave nothing within my power untried, to obtain the free commerce of tobacco, but should I fail I hope you will be convinced that it is the fault of the present circumstances and not mine. I do not write to M. de Montmorin on this subject, because whatever is now communicated to the assembly by a minister is regarded with so evil and jealous an eye, as does more harm than good. The ministers therefore abstain from making any communication from which it is possible to dispense themselves.
I wait with impatience for the account which we must now soon receive of the dispositions of the Executive as to the French debt. Several people are now endeavouring to speculate on it; but nothing will be done I hope, until those accounts are recieved. Colo.  Swann supported by several rich houses here as he tells me, makes propositions for furnishing their troops and fleet with salted provisions, cheaper than they now get them from Ireland and to recieve the American debt in payment at par with specie. He was with me this morning to complain that the Bankers of the United States in Amsterdam, opposed his propositions by saying they would pay the cash only into the French treasury. I observed to him that I had no control over the actions and much less over the words of the Bankers. He proposes writing to the President and yourself on this subject. I rather think however that the government here will chuse to receive the cash in Amsterdam should it be offered to them. Swann is afraid to contract except for that debt, lest he should be paid in assignats. It is to be desired however that so extensive a market should be opened to our salted provisions. I have no doubt it will be easily effected as soon as this government is sufficiently organised to allow them to attend to their commerce. There will be then a favorable moment for making a treaty of commerce with this country, which I think the United States should not omit. The minds of people here are well disposed, and they will then be sufficiently enlightened also to see that the commercial interests of the two countries are not opposed to each other. Such a treaty should be confined to a few leading points only, to remove the obstacles which now exist and to secure the commerce against any apprehension of their return.
The last accounts from Brest communicated to the assembly yesterday by the minister of the marine, shew that the disorders which had had the appearance of subsiding there, have revived. It is apprehended that Spain had begun already not to count on succour from a marine subject to such movements, and that the negotiations were accordingly renewed with activity. A messenger from Madrid who lately passed through this place on his way to London, it is thought was the bearer of a result of importance, though it is affirmed that nothing definitive is yet concluded on. In the mean time the preparations in England go on as usual; and an account is now circulated which if true will perhaps precipitate a rupture. A British ship is said to have been searched on her passage from Jamacia, and the Captain confined for several hours and ill treated by the commanding Officer of a Spanish squadron. I refer you for further particulars to the English newspapers which you will receive before this letter, and from which the present account has been recieved by the public. I suppose it has foundation.

The Empress of Russia has given an haughty answer to the King of Prussia on the subject of a pacification with the Porte. She is far from adhering to the principle of the status quo, and insists on keeping Ockzakow and Akermann. In Poland the Prussian party loses ground daily on account of the demand of Dantzick and Thorn. This circumstance together with the unexpected peace concluded by Sweden, it is thought embarasses the court of Berlin a good deal. I mentioned to you in my last that the Count de Moustier was going to Berlin. Ternant is to succeed him, but his nomination is not yet publicly announced. It is probable it will not be for some time. I believe he is trying to be employed here, and in the mean time keeps the promise of the place to make use of in the case of nothing more agreeable being offered. It appears now that he has had this promise for some time.
I beg you to be persuaded of the sentiments of respect and attachment with which I have the honor to be dear Sir, your obedient servant,

W. Short

